DETAILED ACTION
Status of Claims
This Office action is in response to the pre-appeal brief filed on 09/27/2022. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in the pre-appeal brief filed 09/27/2022 with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Tonguz et al. (US 9,761,136 B2) in view of Price et al. (US 2020/0051429 A1) and Toda et al. (US 2019/0283741 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tonguz et al. (US 9,761,136 B2), hereinafter Tonguz, in view of Price et al. (US 2020/0051429 A1), hereinafter Price, and further in view of Toda et al. (US 2019/0283741 A1), hereinafter Toda.
Regarding claim 1:
		Tonguz discloses the following limitations:
“A method, comprising: identifying, by a server, a plurality of transports operating on a roadway.” (See at least Tonguz Abstract, col. 4 l. 66-col. 5 l. 12, and col. 19 ll. 6-21: “Coordination involves forming an ad-hoc network in a region containing the conflict zone using, for example, vehicle-to-vehicle communications and developing a dynamic traffic control plan based on information about vehicles approaching the conflict zone.” Further, “In one embodiment, a V2V communications system may be designed and configured to receive signals from at least one other vehicle within the ad-hoc vehicle-based network at issue that have the same or a similar V2V communications system. These signals can include information characterizing the type of vehicle, its weight, its speed, relevant traffic and road conditions, the manner of approach of a vehicle, and a priority status for the vehicle, among many others.” These sections also disclose that “any one or more of the aspects and embodiments described herein may be conveniently implemented using one or more machines (e.g., one or more computing devices that are utilized as a user computing device for an electronic document, one or more server devices, such as a document server, etc.) programmed according to the teachings of the present specification, as will be apparent to those of ordinary skill in the computer art.”)
“identifying, by the server, an amount of transport traffic based on a number of transports of the plurality of identified transports.” (See at least Tonguz col. 18 ll. 11-32: “For example, either through communication methods described above (including beaconing and Geocasting, among others), or through information collected directly using techniques well known to those skilled in the art, an intersection-based communication device/sensor can gauge the degree of proximate congestion.”)
“assigning, by the server, a transport, of the plurality of transports as a roadway manager.” (See at least Tonguz col. 4 l. 66-col. 5 l. 12 and col. 10 ll. 30-61: “A V2V communications system may also be designed and configured to provide a communications link between vehicles approaching a potential travel-priority conflict zone in order to elect a traffic coordinator (or leader).” Further, “The traffic coordinator can be elected from among candidates in the ad-hoc vehicle-based network based on any one or more of a number of different factors, including those factors that indicate the ability to stop safely before a conflict zone, the ability to influence the traffic flow through the conflict zone, the traffic density on the various approaches to the travel-priority conflict zone, past waiting times, and others.” The “traffic coordinator (or leader)” reads on the “roadway manager” recited in the claim limitation.)
“in response to the assigning, controlling, by the server, movement of the roadway manager.” (See at least Tonguz col. 4 ll. 34-45 and col. 7 ll. 29-48: “A DTC system used to implement method 100, may include, for example, a V2V communications system, a processor, DTC software, a physical memory, a user interface, and an optional vehicle interface. These elements can be used together, in whole or in part, to create a DTCP, communicate a DTCP to other vehicles, receive a DTCP from another vehicle, and execute the instructions supplied by the DTCP, depending on the configuration of the DTC system and the needs of the particular DTCP ad-hoc vehicle-based network under consideration.” Further, “DTC system may optionally include a vehicle interface that can interact directly with the operative functionality of the vehicle, such as in a semi-autonomous or fully autonomous vehicle or in autonomous driving methods, thereby automatically implementing the DTCP little to no input from the vehicle operator, if any. For example, upon receipt or creation of a DTCP, a vehicle interface may, through operative connections to the various vehicle systems (e.g., propulsion, steering, braking, directional signal, etc.) direct the vehicle to conform to the DTCP. For example, if the DTCP requires the vehicle to stop at a given coordinate for at least 30 seconds or until otherwise approved to proceed, a vehicle interface can interact with propulsion and braking systems of the vehicle in order to conform to the instructions.”)
“generating, by the server, information to control a behavior of the plurality of transports based on a characteristic of the transport traffic.” (See at least Tonguz col. 6 l. 39-col. 7 l. 18 and col. 9 ll. 27-43: “A user interface in operative communication with a processor of a DTC system can be designed and configured, for example, to communicate traffic control instructions to an operator of a vehicle needed to comply with a DTCP, thereby obviating an anticipated travel-priority conflict. In some examples, such a user interface may include a display capable of displaying red, amber, and green lights in response to an appropriate DTC signal, thereby providing traffic control instructions to the operator of a vehicle that are analogous to instructions provided by a conventional infrastructure-based traffic light and therefore familiar to vehicle operators.” Further, “a variety of inputs can be used to identify anticipated priority conflicts and establish the DTCP that is subsequently communicated to the other vehicles approaching the travel-priority conflict zone. For example, one type of input includes vehicle-specific metrics. Such metrics may include, but are not limited to, velocity of travel, distance from the conflict zone, vehicle weight, indicia of traffic congestion, vehicle type, vehicle priority, and direction of travel. Other types of inputs can include known travel-route features stored in a travel-route database and/or predicted travel-route features derived therefrom. Examples of these types of inputs can include, but are not limited to, lane-width, road-width, changes in lane- or road-direction or elevation, obstructions to vehicle travel or visibility, construction projects affecting vehicle flow, and many other similar characteristics that can be appreciated by those skilled in the art.” This disclosure teaches the claim limitation based on ¶¶ 59-60 of the instant specification which appears to define the “characteristic of the transport traffic” to include any of “a measurement of a number of cars within a defined area, an amount of noise, such as honking or vehicle engine noise indicating an excess of vehicles in particular area, and/or a time of day, a time of month, a day of the week, a recent change in the area such as related to construction and/or a recent increase in a number of accidents near the area of interest, etc.” and/or “a need to stop, go, turn, wait, etc.”)
“sending, by the server, the information to the roadway manager to cause the roadway manager to… communicat[e] the information to other transports of the plurality of transports.” (See at least Tonguz col. 10 ll. 5-19, which disclose that the traffic coordinator is a vehicle that “can receive an active DTCP and facilitate its transmission to the other vehicles.”)
Tonguz does not explicitly disclose the action for alleviating the traffic congestion being performed “when the amount of transport traffic exceeds a threshold amount.” However, Price does teach this limitation. (See at least Price ¶ 52: “the light controller 102 may receive a rule for each identified zone. A rule can specify a triggering condition for the corresponding zone, where the triggering condition can be a threshold number of vehicles in a given zone.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tonguz by using a threshold number of vehicles as a trigger for performing the action for alleviating the traffic congestion as taught by Price, because this modification provides an advantage over methods such as inductive loops used in the art. (See at least Price ¶ 4.)
The combination of Tonguz and Price does not explicitly disclose “to cause the roadway manager to display a roadway indicator communicating the information to other transports of the plurality of transports.” However, Toda does teach this limitation. (See at least Toda ¶ 109: “When the avoidance controller 142 causes the host vehicle to decelerate or stop, the avoidance controller 142 instructs the output controller 180 to output information for prompting another vehicle to enter into a road via the outputter 90. The information to be output includes, for example… information display by a text such as ‘please go in front’ to an external display device and the like.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tonguz in combination with Price by causing the vehicle to display an indicator communicating information to other vehicles as taught by Toda, because this modification is a simple substitution of one known element (externally displaying information on the managing vehicle to communicate with other vehicles) for another (using wireless vehicle-to-vehicle communication between the managing vehicle and the other vehicles in order to display information within the other vehicles) to obtain predictable results.
	Regarding claim 2:
Tonguz in combination with Price and Toda discloses the “method of claim 1,” and Tonguz further discloses “wherein the assigning the transport as a roadway manager further comprises: pausing a movement of the roadway manager.” (See at least Tonguz col. 10 ll. 30-61: “The traffic coordinator can be elected from among candidates in the ad-hoc vehicle-based network based on any one or more of a number of different factors, including those factors that indicate the ability to stop safely before a conflict zone, the ability to influence the traffic flow through the conflict zone, the traffic density on the various approaches to the travel-priority conflict zone, past waiting times, and others.”)
	Regarding claim 3:
Tonguz in combination with Price and Toda discloses the “method of claim 1,” and Toda further discloses “wherein the roadway indicator comprises one or more of: a road sign display, a light display, a text indicator, and a video indicator.” (See at least Toda ¶ 109: “When the avoidance controller 142 causes the host vehicle to decelerate or stop, the avoidance controller 142 instructs the output controller 180 to output information for prompting another vehicle to enter into a road via the outputter 90. The information to be output includes, for example… information display by a text such as ‘please go in front’ to an external display device and the like.” This disclosure teaches the claimed text indicator.)
Note that under the broadest reasonable interpretation (BRI) of claim 3, consistent with the specification, the roadway indicator comprising “one or more of: a road sign display, a light display, a text indicator, and a video indicator” is treated as an alternative limitation. The applicant has elected to use the phrase “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “text indicator” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 5:
Tonguz in combination with Price and Toda discloses the “method of claim 1,” and Tonguz further discloses “removing the roadway manager assignment from the transport” after a period of time. (See at least Tonguz col. 2 ll. 6-40: The method involves “coordinating with the first component of the dynamic traffic control system via the communicating to elect a dynamic traffic controller as a temporary coordinator vehicle responsible for temporarily coordinating the dynamic traffic control plan.” Further, the method may involve “coordinating with the first component of the dynamic traffic control system via the communicating to hand over responsibility for coordinating the dynamic traffic control plan to a new temporary coordinator vehicle by electing a second dynamic traffic controller as a second temporary coordinator vehicle responsible for temporarily coordinating the dynamic traffic control plan.”)
Tonguz does not specifically disclose the method “comprising: identifying that the amount of transport traffic no longer exceeds the threshold.” However, Price does teach this limitation. (See at least Price ¶¶ 54-57: “At step 406, the light controller 102 determines a number of vehicles in each zone at the intersection 101 using the received video data… At step 408 and for each identified zone, the light controller 102 may determine if a condition for the rule corresponding to each identified zone is met. In one example, the condition may be a threshold number of vehicles… if at step 408, the light controller 102 determines that the corresponding condition for a given zone is not detected, the light controller repeats steps 404-408 until the corresponding condition is met.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tonguz by determining when the threshold is no longer exceeded as taught by Price, because this indicates to the system that the set condition is no longer met so the system can wait to take action until the condition is met again. (See at least Price ¶¶ 57 and 75.)
Regarding claim 8:
Tonguz discloses “A server comprising: a memory storing one or more instructions; and a processor that when executing the one or more instructions is configured to” perform a method. (See at least Tonguz col. 4 ll. 34-65 and col. 19 ll. 6-21: “A DTC system used to implement method 100, may include, for example, a V2V communications system, a processor, DTC software, a physical memory, a user interface, and an optional vehicle interface. These elements can be used together, in whole or in part, to create a DTCP, communicate a DTCP to other vehicles, receive a DTCP from another vehicle, and execute the instructions supplied by the DTCP, depending on the configuration of the DTC system and the needs of the particular DTCP ad-hoc vehicle-based network under consideration.” Further, “any one or more of the aspects and embodiments described herein may be conveniently implemented using one or more machines (e.g., one or more computing devices that are utilized as a user computing device for an electronic document, one or more server devices, such as a document server, etc.) programmed according to the teachings of the present specification, as will be apparent to those of ordinary skill in the computer art.”)
The remaining limitations of claim 8 are taught by Tonguz in combination with Price and Toda using the same rationale, mutatis mutandis, as applied to claim 1 above.
Regarding claims 9-10 and 12:
Claims 9-10 and 12 are rejected under the same rationale, mutatis mutandis, as applied to claims 2-3 and 5 above, respectively.
Regarding claim 15:
Tonguz discloses “A non-transitory computer readable storage medium comprising one or more instructions that when executed by a processor of a server cause the processor to perform” a method. (See at least Tonguz col. 19 l. 6-col. 20 l. 11: “Aspects and implementations discussed above employing software and/or software modules may also include appropriate hardware for assisting in the implementation of the machine executable instructions of the software and/or software module. Such software may be a computer program product that employs a machine-readable storage medium… As used herein, a machine-readable storage medium does not include transitory forms of signal transmission… It is also contemplated that multiple computing devices may be utilized to implement a specially configured set of instructions for causing one or more of the devices to perform any one or more of the aspects and/or methodologies of the present disclosure. Computer system 800 includes a processor 804 and a memory 808 that communicate with each other, and with other components, via a bus 812.” Further, “any one or more of the aspects and embodiments described herein may be conveniently implemented using one or more machines (e.g., one or more computing devices that are utilized as a user computing device for an electronic document, one or more server devices, such as a document server, etc.) programmed according to the teachings of the present specification, as will be apparent to those of ordinary skill in the computer art.”)
The remaining limitations of claim 15 are taught by Tonguz in combination with Price and Toda using the same rationale, mutatis mutandis, as applied to claim 1 above.
Regarding claims 16-17 and 19:
Claims 16-17 and 19 are rejected under the same rationale, mutatis mutandis, as applied to claims 2-3 and 5 above, respectively.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tonguz in combination with Price and Toda as applied to claims 1, 8, and 15 above, and further in view of Kalghatgi et al. (US 2019/0095725 A1), hereinafter Kalghatgi.
Regarding claim 4:
Tonguz in combination with Price and Toda discloses the “method of claim 1,” but does not specifically disclose the limitations listed below. However, Kalghatgi does teach these limitations:
“comprising: identifying, by the server, that another transport, of the plurality of transports, is not complying with the roadway indicator.” (See at least Kalghatgi ¶¶ 66 and 69: “In this example, the controller (e.g., core platform 102) may be configured to determine, base at least in part on the vehicle data and the environment data, whether the vehicle is operating in compliance with the track-side signals or track-side signage,” where “the core platform 102 may operate as a central subsystem that connects other subsystems via one or more interfaces.”)
“and controlling, by the server, the another transport to comply with the roadway indicator.” (See at least Kalghatgi ¶ 128: “the core platform 102 may assume control of the vehicle 90 if the vehicle 90 is non-compliant with external signals and/or signs (e.g., operating despite detection of stop signals via an optical sensor 310, such as red lights).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tonguz in combination with Price and Toda by taking control over a non-compliant vehicle as taught by Kalghatgi, because this modification provides a benefit in “the operation of vehicle where fatigue and boredom can cause a reduction in crew attentiveness, in which case the vehicle perception system reduces risk in a vehicle operation by alerting the operator and, in certain instances, assuming control of the vehicle.” (See at least Kalghatgi ¶ 26.)
Regarding claims 11 and 18:
Claims 11 and 18 are rejected under the same rationale, mutatis mutandis, as applied to claim 4 above.
Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tonguz in combination with Price and Toda as applied to claims 1, 8, and 15 above, and further in view of Cronie et al. (US 2021/0044969 A1), hereinafter Cronie.
	Regarding claim 6:
Tonguz in combination with Price and Toda discloses the “method of claim 1,” and Tonguz further discloses “wherein the assigning a transport as the roadway manager further comprises: identifying the transport.” (See at least Tonguz col. 4 l. 66-col. 5 l. 12 and col. 10 ll. 30-61: “A V2V communications system may also be designed and configured to provide a communications link between vehicles approaching a potential travel-priority conflict zone in order to elect a traffic coordinator (or leader).” Further, “The traffic coordinator can be elected from among candidates in the ad-hoc vehicle-based network based on any one or more of a number of different factors, including those factors that indicate the ability to stop safely before a conflict zone, the ability to influence the traffic flow through the conflict zone, the traffic density on the various approaches to the travel-priority conflict zone, past waiting times, and others.” The “traffic coordinator (or leader)” reads on the “roadway manager” recited in the claim limitation.)
Tonguz in combination with Price and Toda does not specifically disclose that the transport is identified “based on a smart contract.” However, Cronie does teach this limitation. (See at least Cronie ¶¶ 38-40: “The distributed ledger may record geographical information, previous consensus results, and/or feedback on the execution of a smart contract. Such feedback may be used to assign priorities for future actions taken by vehicles.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tonguz in combination with Price and Toda by using a smart contract to manage vehicle assignments as taught by Cronie, because Cronie discloses that this type of vehicle communication “can be effective in avoiding accidents and traffic congestion.” For example, by “using a smart contract, an ambulance vehicle may broadcast a rule to surrounding vehicles.” (See at least Cronie ¶¶ 2 and 39.)
	Regarding claim 7:
Tonguz in combination with Price and Toda discloses the “method of claim 1,” but does not specifically disclose the limitations listed below. However, Cronie does teach these limitations:
“comprising: creating a blockchain transaction comprising one or more of: information identifying the roadway manager, a date, a time, and a location of the transport traffic.” (See at least Cronie -¶¶ 32 and 38-40: “According to some embodiments, the distributed ledger is designed as a block chain.” Further, “The vehicular communication data stored by the distributed ledger may comprise a smart contract between a group of vehicles… For example, in a merging area of a road, the vehicles in a certain area may get a rule on smart contract and make a consensus of their behavior in the area. Still further, using a smart contract, an ambulance vehicle may broadcast a rule to surrounding vehicles.” This example reads on the creation of a blockchain transaction comprising a roadway manager.)
“and storing the blockchain transaction in a distributed ledger of a blockchain.” (See at least Cronie ¶ 61: “All vehicles may have a distributed ledger which is interoperable with the block chain network of the smart contract, or create a distributed ledger with the contract to the database as a turning point.”)
Note that under the BRI of claim 7, consistent with the specification, the “blockchain transaction comprising one or more of: information identifying the roadway manager, a date, a time, and a location of the transport traffic” is treated as an alternative limitation. The applicant has elected to use the phrase “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “roadway manager” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tonguz in combination with Price and Toda by creating blockchain transactions and storing them in a distributed ledger as taught by Cronie, because this modification “allows block chains to be used like a ledger, which can be shared and corroborated by anyone with the appropriate permissions. A distributed ledger that is designed as a block chain may thus enable a distributed way to store location dependent vehicular data while having the advantages of a block chain (e.g. irreversibility)… A permissioned block chain may provide highly-verifiable data sets because the consensus process creates a digital signature, which can be seen by all parties.” (See at least Cronie ¶¶ 32-34.)
Regarding claims 13-14:
Claims 13-14 are rejected under the same rationale, mutatis mutandis, as applied to claims 6-7 above, respectively.
	Regarding claim 20:
Claim 20 is rejected under the same rationale, mutatis mutandis, as applied to claim 6 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sternecker (US 2019/0340845 A1) ¶¶ 33-39 disclose a method of responding to a traffic situation in which a “warning indication may be displayed in or on the vehicle or on an external apparatus.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662